DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/969678 (Yamaga et al.) in view of Saliba et al. (US 2008/0266705) and Brodd et al. (US 7,910,234).
Yamaga et al. (16/969678) claims all of the features of the present invention except for the statistical value of non-linearity and the use of a polyester substrate.
 With respect to the claimed σSW value “indicating a non-linearity of the servo pattern” of 24 nm or less, Saliba et al. teaches that it was known in the magnetic recording tape art that is was desirable to reduce servo non-linearity in order to increase storage capacity and that various methods to do so were well known in the art (see para [0021]-[0022].  Thus, non-linearity of servo patterns (reading on the broadly claimed σSW value “indicating a non-linearity of the servo pattern”) was recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize servo non-linearity to as close to zero as possible in the magnetic recording tape claimed in the US application 16/969678 in order to maximize storage capacity of the tape medium taught therein.  One of ordinary skill in the art would have had a reasonable expectation of success in minimizing non-linearity (i.e., σSW) in view of Saliba’s teaching that means to do so were well known in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the limitations requiring polyester, Brodd et al. teaches that the use of polyester for magnetic recording tape substrates was conventional in the art.  Choice of conventional materials for the substrate claimed by Yamaga et al. would have been within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et 
al. (US 7,910,234) in view of Nagata et al. (US 2009/0046396) and further in view of Saliba et al. (US 2008/0266705).
With respect to claims 1-5, 17 and 18-20, Brodd et al. disclose a tape-shaped magnetic recording medium comprising a polyester substrate (12), an underlayer provided on the base, a magnetic layer (32) provided on the underlayer including hexagonal Ba ferrite magnetic powder (col. 4, lines 13-26; col. 7, lines 33-35).  The underlayer and the magnetic recording layer include a lubricant (col. 9, lines 28-30).  The magnetic recording layer includes a surface provided with a large number of holes (col. 3, lines 51-53), a BET specific surface area of a whole of the magnetic recording medium in a state in which the lubricant is removed is preferably greater than 2.5 m2/g (col. 3, lines 54-59), an average thickness of the magnetic layer is 50-125 nm (col. 10, lines 11-12), and an average thickness of the magnetic recording medium is less than 10 um (col. 4, lines 3-4). Each of these ranges overlap the presently claimed ranges and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for in view of the apparent suitability of all disclosed values. With regard to claims 19-20, see col, 3 line 65 to col. 4, line 3 for disclosure of a tape cartridge using the above described tape.
Brodd fails to teach the Ra of the magnetic layer surface is 2.5 nm or less (or 2.2nm or less in claim 5), the squareness ratio in a vertical direction that is 65% or larger (or 70% or larger in claim 4), and the claimed servo pattern with a statistical value of σSW indicating non-linearity of the servo pattern of 24 nm or less.
Nagata discloses a magnetic recording medium comprising a magnetic layer with a squareness ratio of 0.4-0.7 in the vertical direction and a squareness ratio of 0.3-0.6 in the longitudinal direction (see abstract). Nagata further discloses that the magnetic layer has an average roughness of the magnetic layer that is preferably 1-3 nm and contributes to forming a magnetic recording medium with “good electromagnetic characteristics” (see para [0133] and [0139]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a recording medium as taught by Brodd et al. to have an average surface roughness of the magnetic layer selected from the range of 1-3nm as taught by Nagata et al. in order to enhance surface smoothness and thereby form a magnetic recording medium with “good electromagnetic characteristics.”  Choice of values form 1-2.5 nm would have been prima facie obvious in view of the apparent suitability of all values within the range disclosed by Nagata et al.
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have the squareness ratios as suggested by Nagata, in order to obtain a medium with high S/N ratio (see para [0142]-[0143]). Furthermore, it is noted that Brodd et al. disclose a coercivity of greater than 2300 Oe is desirable.  With a squareness ratio of 70% in a vertical direction, one of ordinary skill in the art would understand that the coercivity in the longitudinal direction would be 
With respect to the claimed σSW value “indicating a non-linearity of the servo pattern” of 24 nm or less, Saliba et al. teaches that it was known in the magnetic recording tape art that is was desirable to reduce servo non-linearity in order to increase storage capacity and that various methods to do so were well known in the art (see para [0021]-[0022].  Thus, non-linearity of servo patterns (reading on the broadly claimed σSW value “indicating a non-linearity of the servo pattern”) was recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize servo non-linearity to as close to zero as possible in the magnetic recording tape taught by Brodd et al. in order to maximize storage capacity of the tape medium taught therein.  One of ordinary skill in the art would have had a reasonable expectation of success in minimizing non-linearity (i.e., σSW) in view of Saliba’s teaching that means to do so were well known in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to claim 8, Brodd discloses that the average pore diameter is 1.7-300 nm (col. 17, lines 59-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the overlapping portion of the range (6-11 nm) in view of the apparent suitability of all values within the disclosed range. 
With regard to claim 9, Brodd discloses a desired coercivity of 2300 Oe or more. Col7, lines 41-55.  The reference does not specify the longitudinal coercivity per se. However, in a case where the squareness ratio was 65% or more in a vertical direction (and 35% or less in a longitudinal direction) as suggested by Nagata et al., one of ordinary skill in the art would understand that with a perpendicular coercivity of 2300 Oe, the longitudinal coercivity would necessarily be less than 2300 Oe in order to yield a perpendicular orientation for the medium.  Choice of values below 2300 Oe would have been prima facie obvious in the absence of a showing of criticality associated with the claimed range.
With regard to claim 15, Brodd discloses the thickness of the base as claimed (see col. 7, lines 16-18).
With regard to claim 16, Brodd discloses the claimed lubricants (col. 9, lines 31-42).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Nagata et al. (US 2009/0046396) and Saliba et al. (US 2008/0266705), as applied to claim 1, and further in view of Johnson et al. (US 2006/0274446).
With regard to claims 10, 12-13, Brodd in view of Nagata and Saliba fails to disclose the specifics of the servo bands and data bands comprising of data tracks as presently claimed.
Johnson discloses a magnetic layer comprising five or more servo bands with the width as claimed, as well as plurality of data tracks as claimed (see Fig. 3-9, paras [0014] and [0037]). Johnson discloses that the widths of the track and servo bands overlap the claimed ranges. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brodd’s magnetic layer to have servo bands and data bands with the structural dimension as claimed, in view of Johnson’s suggestion that these parameters are suitable to reduce the influence of media dimensional instability (see abstract). Choice of the overlapping portions of the ranges disclosed by Johnson would have been obvious in view of the apparent suitability of all values within the disclosed ranges.

The rejection of claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Nakashio et al. (US 10796724) is withdrawn in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art to Brodd, Nagata and Saliba fail to teach or suggest a tape-shaped magnetic recording medium as claimed having a friction coefficient of 1.0-2.0.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. Applicant argues that the prior art to Brodd in view of Nagata and Saliba fail to teach the statistical value (σsw) as claimed being 24nm or less.  However, Saliba does teach that it was well known in the art that non-linearity of servo patterns leads to positional errors and thus, minimization of non-linearity (and therefore σsw) would have been obvious.  
Applicant maintains that the claimed value σsw of 24 nm or less yields enhanced traveling stability.  However, there are no data points at or around 24nm to establish the criticality of the end point of the claimed range.  While there is a difference between the traveling stability at data points in the range of 15-23nm (exs 1-15) and 25 nm (comp ex 1), it is not clear from the data that there is an unexpected difference between 25 nm and 24 nm; nor is it clear that an increase in traveling stability from “2” as measured at a σsw =25 in comparative example 1 to “3” as measured at a σsw =23 nm in inventive example 1 is unexpected.  As noted above, Saliba teaches that it was recognized in the art that reducing non-linearity (i.e., σsw) would reduce positional errors (i.e, travelling stability).  Thus, it would have been prima facie obvious to determine the optimal value of nonlinearity to achieve the greatest traveling stability/reduction in positional errors in the absence of evidence of unexpected results.
It is noted that the statement of rejection of the claims under 103 in view of Brodd, Nagata and Saliba set forth in the Office action of 4/13/22 erroneously left out claims 19-20.  The statement of rejection, above, has been corrected to include these claims.  Brodd discloses the use of a conventional tape cartridge throughout the reference (see for example, columns 3-4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785